In two medical malpractice actions, plaintiffs appeal from an order of the Supreme Court, Nassau County *536(Roncallo, J.), entered August 7, 1980, which denied their motion to consolidate the actions and directed a joint trial. Order affirmed, without costs or disbursements. Special Term did not abuse its discretion by denying plaintiffs’ motion to consolidate and by directing a joint trial of the two actions (see CPLR 602, subd [a]). However, both actions should be referred to a single malpractice panel. Damiani, J.P., Lazer, Gulotta and Hargett, JJ., concur.